—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea (see, e.g., People v Horton, 168 AD2d 689). Defendant’s plea allocution did not cast significant doubt on defendant’s guilt. Defendant argues for the first time on appeal that his plea should be vacated because his factual recitation raises the possibility of an agency defense (see generally, People v Lopez, 71 NY2d 662, 666). We disagree (see, e.g., People v Harris, 186 AD2d 677, 678, lv denied 81 NY2d 886). Defendant’s recitation establishes that defendant possessed the cocaine and gave it to other individuals; it does not establish that he merely facilitated a transaction for a buyer or acted solely for the buyer’s benefit (see, People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935; People v Argibay, 45 NY2d 45, rearg denied 45 NY2d 839, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930). (Appeal from Judgment of Wayne County Court, Sir kin, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.